IN THE SUPREME COURT OF PENNSYLVANIA


 OFFICE OF DISCIPLINARY COUNSEL,                :   No. 2840 Disciplinary Docket No. 3
                                                :
                      Petitioner                :   No. 147 DB 2021
                                                :
                                                :   Attorney Registration No. 308844
               v.                               :
                                                :   (Berks County)
                                                :
 MICHAEL JOSEPH CAMMARANO, JR.,                 :
                                                :
                      Respondent                :


                                         ORDER



PER CURIAM

       AND NOW, this 17th day of December, 2021, upon consideration of the

Recommendation of the Disciplinary Board, Michael Joseph Cammarano, Jr., is placed

on temporary suspension until further action by this Court. See Pa.R.D.E. 208(f)(5). He

shall comply with the provisions of Pa.R.D.E. 217.

       Respondent’s rights to petition for dissolution or amendment of this Order and to

request accelerated disposition of charges underlying this order are specifically

preserved. See Pa.R.D.E. 208(f)(4) and (f)(6).

       The Order constitutes an imposition of public discipline with the meaning of

Pa.R.D.E. 402, pertaining to confidentiality.